Rudkin, C. J.
(dissenting) — The majority opinion holds that a drawbridge, constructed over a public navigable stream of the state and of the United States, by authority of both the state and the United States, cannot be operated or maintained without the consent of the owner of private property abutting on the stream. This is contrary to my conception of the law, and I find nothing in the majority opinion to change my views or convince me of my error. I have always supposed that a sovereign state had absolute control and dominion over the public navigable waters within its borders, and that the individual, as against the sovereign, had neither property nor property rights therein. Such was the conclusion of the supreme judicial court of Maine in Frost v. Washington County R. Co., 96 Maine 76, 51 Atl. 806, 59 L. R. A. 68, after a full review of the authorities, and in that conclusion I fully concur. The court there said:
“The plaintiff further contends' that even if the trestle in its present condition is a lawful structure, and is lawfully maintained by the defendant company, he has nevertheless suffered much pecuniary loss from the action of the defendant company in building and maintaining it, and should be reimbursed therefor by the company. He concedes that the company has not taken, nor even touched, any of his tangible property, real or personal. The trestle is three-fourths of a mile distant from the property described in this suit. But the *201closing of the channel by the trestle has undoubtedly reduced the earning powers and selling value of his property on the cove, and has lessened the profits of the business he was carrying on there. He claims he has a cause of action against the railroad company for the injury thus done to his property and business.
“This claim cannot be sustained. The only right of the plaintiff interfered with by the defendant company was his right of navigation by water in and out of the cove through the channel. This right of the plaintiff, however, was not his private property, nor even his private right. It could not be bought, sold, leased, or inherited. He did not earn it, create it, or acquire it. He did not own it against the sovereign. The right was the right of the public, the title and control being in the sovereign in trust for the public and for the benefit of the general public, and not for any particular individual. The plaintiff only shared in the public right. He had no right against the public. The sovereign had the absolute control of it, and could regulate, enlarge, limit, or even destroy it, as he might deem best for the whole public; and this without making or providing for any compensation to such individuals as might be inconvenienced or damaged thereby. The sovereign cannot take private property for public uses without providing for just compensation to its owner, but this constitutional provision does not limit the power of the sovereign over public rights. If, in the evolution of life and commerce, the sovereign comes to believe that the public good will be increased by the creation of some new or additional means of communication and commerce at the expense, or even sacrifice, of some older one enjoyed merely as a public right, the sovereign can so ordain even to the detriment of individuals. If, in the judgment of the sovereign, a railroad across a navigable channel of water and completely obstructing its navigation is of more benefit to the public than the navigation of the channel, he has the unrestricted power to thus close the channel to navigation, without making compensation to those who had been wont to use it. Every individual making use of a merely public privilege must bear in mind that he may be lawfully deprived of that privilege whenever the sovereign deems it necessary for the public good, and he must order his business accordingly. Unless the person authorized by statute to obstruct or close a navigable channel is required by the statute to make compen*202sation to persons injured by such action, he is under no legal obligation to do so. In such case the inconvenience and loss, however great, are damnvm absque injuria. The company has damaged the plaintiff, but it has not wronged him. The defendant company has not interfered with the private property nor private rights of the plaintiff. It has lawfully, by express authority from the sovereign, merely abridged the use of a public right which was within the exclusive control of the sovereign. For this lawful act it is not obliged to make any compensation to the plaintiff, any more than to all other persons who might have occasion, however seldom, to navigate the channel.
“The authorities which support the foregoing statement of the law are numerous and uncontradicted. We cite a few only: Spring v. Russell, 7 Maine 273; Rogers v. K. & P. R. Co., 35 Maine 319; Gowen v. Pen. R. R. Co., 44 Maine 140; Brooks v. Cedar Brook, etc., 82 Maine 17, 19 Atl. 87, 17 Am. St. 459, 7 L. R. A. 460; Miller v. Mayor of New York, 109 U. S. 385; Gilman v. Philadelphia, 3 Wall. 713; Pound v. Turck, 95 U. S. 459; Hamilton v. Vicksburg R. R. Co., 119 U. S. 280; Escanaba Co. v. Chicago, 107 U. S. 678; Cardwell v. Am. Bridge Co., 113 U. S. 205; Scranton v. Wheeler, 179 U. S. 141.
“It follows that the plaintiff has no legal claim to compensation, and cannot sustain the action. We regret that the plaintiff has been damaged by this new railroad being lawfully built across the channel he was wont to use, but he is only one of many thousands who are being individually damaged every day by the frequent lawful changes in the means and methods of manufacture and commerce, and yet cannot be said to be wronged by illegal acts.”
The judgment of the court below should be reversed, with directions to grant a permanent injunction as prayed.
Gose, J. I concur in the view expressed by the chief j ustice.